Citation Nr: 0105721	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-16 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

A Travel Board Hearing was held on January 10, 2001, in 
Montgomery, Alabama, before the undersigned, who is a Member 
of the Board and was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is shown, resolving any reasonable doubt in favor of 
the veteran, that the service-connected chondromalacia of the 
right knee is productive of a degree of disability that is 
more nearly reflective of moderate subluxation.

3.  It is shown, resolving any reasonable doubt in favor of 
the veteran, that the service-connected chondromalacia of the 
left knee is productive of a degree of disability that is 
more nearly reflective of moderate subluxation.

CONCLUSIONS OF LAW

1.  A 20 percent rating for chondromalacia of the right knee 
is warranted. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, 
Diagnostic Code 5257 (2000).

2.  A 20 percent rating for chondromalacia of the left knee 
is warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, 
Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recently-enacted legislation 
reiterates and clarifies VA's duty to assist claimants in the 
development of their claims for VA benefits.  This duty to 
assist requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  This includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim. Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, and 5107).

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  See 
38 C.F.R. § 3.102.

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims (the 
Court) has emphasized the importance of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 in cases in which higher ratings 
for service-connected disabilities of the musculoskeletal 
system are sought by a claimant, by holding that Diagnostic 
Code 5201 of the Schedule (which addresses limitation of the 
motion of the arm) does not subsume 38 C.F.R. § 4.40, and 
that 38 C.F.R. § 4.14 (which prohibits the evaluation of the 
same disability under various diagnoses) does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In DeLuca, the 
Court also emphasized, in determining the rating warranted 
for a service-connected musculoskeletal disability, the need 
to consider whether the joint exhibits additional 
symptomatology such as weakened movement, excess 
fatigability, or incoordination, measured in degrees of 
range-of-motion loss, as required by 38 C.F.R. § 4.45.  
DeLuca, at 207.

On appeal, the veteran contends that each of his service-
connected knee disabilities should be rated as 20 percent 
disabling, on account of moderate subluxation.

Initially, the Board finds that all evidence necessary for an 
equitable disposition of the matters on appeal has been 
obtained and developed by the agency of original 
jurisdiction.  The veteran has been examined by VA, and he 
has submitted private medical evidence, as well as credible 
and relevant oral testimony, in support of his claims for 
increased ratings.

A review of the record shows that each of the service-
connected disabilities in this case is rated as 10 percent 
disabling, under Diagnostic Code 5257 of the Schedule, which 
provides for such a rating when there is slight subluxation 
or lateral instability of the knee (Diagnostic Code 5257); 
limitation of flexion of the leg to 45 degrees (Diagnostic 
Code 5260); or limitation of extension of the leg to 10 
degrees (Diagnostic Code 5261).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5257, 5260, 5261.

A 20 percent rating may be warranted for moderate subluxation 
or lateral instability of the knee (Diagnostic Code 5257); 
limitation of flexion of the leg to 30 degrees (Diagnostic 
Code 5260); or limitation of extension of the leg to 15 
degrees (Diagnostic Code 5261).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5257, 5260, 5261.

A 30 percent rating may be warranted for favorable ankylosis 
of the knee in full extension, or in slight flexion between 
zero and 10 degrees (Diagnostic Code 5256); severe 
subluxation or lateral instability of the knee (Diagnostic 
Code 5257); limitation of flexion of the leg to 15 degrees 
(Diagnostic Code 5260); or limitation of extension of the leg 
to 20 degrees (Diagnostic Code 5261).  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5256, 5257, 5260, 5261.  Higher 
ratings may also be warranted for more severe symptomatology, 
including more severe, or unfavorable, ankylosis, or 
limitation of extension of the knee.

As noted earlier, the veteran contends that he is entitled to 
a 20 percent rating for each knee, on account of moderate 
subluxation.  On VA examination in January 1999, it was noted 
that he claimed pain, weakness, stiffness, heat, instability, 
giving way, fatigability, and lack of endurance in both 
knees, and that he denied swelling, redness and locking.  The 
condition reportedly worsened during flare-up periods, and 
was precipitated by cold, and alleviated by heat.  The 
examiner found no evidence of painful motion, and noted that 
the veteran walked well without a limp, and that stability 
was good.  Ranges of motion were reported as follows:  
flexion on the right and left to 120 and 132 degrees, 
respectively, and extension to zero degrees, bilaterally.  
Arthralgia of both knees, with no loss of function due to 
pain, was diagnosed.

In support of his contention of record, the veteran submitted 
the following April 1999 statement from a private 
orthopedist:

[The veteran] is a patient of mine and 
was last seen in my office on 3/08/99.  
The [veteran] suffers from a moderate 
degree of Lateral Patella Subluxation 
with Chondromalacia in both knees  ... [and 
there is] an option for orthoscopic 
surgery [in the future] if the pain 
becomes too unbearable.

At the January 2001 Travel Board Hearing, the veteran stated 
that squatting and overall functioning of both knees was 
painful, and that he had occasional swelling in his right 
knee.  He also said that he had been advised by his private 
physician that surgery was a possibility in the near future.  
He also stressed the fact that he had submitted fairly recent 
competent evidence demonstrating that he did suffer from a 
moderate degree of subluxation, and that he therefore 
believed that he was entitled to a 20 percent rating for each 
knee.

As shown above, the VA physician who examined the veteran in 
January 1999 indicated that there was no instability and no 
loss of function due to pain.  However, there is also medical 
evidence in the file supporting a finding that the veteran 
experiences a moderate degree of subluxation in both knees, 
in addition to problems with pain with use of the knees.  The 
Board therefore finds, resolving any reasonable doubt in 
favor of the veteran, that it is shown that the service-
connected chondromalacia of the knees is productive of a 
degree of disability that is more nearly reflective of 
moderate subluxation in both knees.

In view of the above finding, the Board concludes that a 20 
percent rating for chondromalacia of the right knee, and a 20 
percent rating for chondromalacia of the left knee, are 
warranted.

Finally, the Board notes that further consideration of the 
matters on appeal on an extra-schedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not necessary 
because, as explained above, the specific benefit sought by 
the veteran on appeal has been hereby granted, and the appeal 
is thus deemed fully satisfied.


ORDER

1.  A 20 percent rating for the service-connected 
chondromalacia of the right knee is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

2.  A 20 percent rating for the service-connected 
chondromalacia of the left knee is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

